Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Calvin Watty Driver appeals the district court’s order denying his motion for leave to file a § 2255 motion as timely. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Driver, No. 2:05-cr-00217-GCM-DLH-1 (W.D.N.C. Apr. 1, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.